Name: 1999/766/EC: Commission Decision of 28 July 1999 on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway (notified under document number C(1999) 2444) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  economic geography;  Europe;  fisheries;  tariff policy
 Date Published: 1999-11-25

 Avis juridique important|31999D07661999/766/EC: Commission Decision of 28 July 1999 on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway (notified under document number C(1999) 2444) (Text with EEA relevance) Official Journal L 302 , 25/11/1999 P. 0023 - 0025COMMISSION DECISIONof 28 July 1999on certain protective measures in respect of infectious salmon anaemia in salmonids in Norway(notified under document number C(1999) 2444)(Text with EEA relevance)(1999/766/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), as last amended by Directive 96/43/EC, and in particular Article 19(7) thereof,(1) Whereas, further to an outbreak of infectious salmon anaemia (ISA) in Norway, the Commission, by Decision 97/586/EC(4) has taken safeguard measures in order to prevent the introduction of that disease in the Community; whereas these measures include a ban on the imports into the Community of live salmon and stringent conditions for the importation of salmon products for human consumption; whereas these measures have expired on 30 June 1999;(2) Whereas the Norwegian authorities, by implementing disease control measures over an extended period of time, have been able to limit the number of outbreaks; whereas the conditions laid down in Decision 97/586/EC can therefore be reviewed so as to make them commensurate to the risk involved;(3) Whereas with regard to salmonid products for human consumption, measures can be restricted to the areas in Norway for which restrictions have been imposed by the Norwegian competent authorities; whereas however it is considered that a ban on the trade in live salmonids must be maintained;(4) Whereas these measures must be reviewed in the light of the evolution of the disease;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Member States shall only accept slaughtered uneviscerated salmon (Salmo salar), sea trout and rainbow trout originating in Norway upon presentation of the certificate referred to in the Annex.2. Member States shall prohibit imports of live fish belonging to the family Salmonidae, as well as eggs and gametes thereof.Article 2In derogation to Article 1, Member States may allow the introduction of samples for scientific purposes.Article 3The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision shall apply until 1 July 2000. However, the requirement laid down in Article 1(2) shall be reviewed before 31 December 1999.Article 5This Decision is addressed to the Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 373, 31.12.1990, p. 1.(4) OJ L 238, 29.8.1997, p. 41.ANNEX>PIC FILE= "L_1999302EN.002502.EPS">